PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ADV_01_NA_01_EN.txt. 72

OBSERVATIONS BY M. NYHOLM.
{Translation.]

While accepting the result arrived at in the Advisory
Opinion, it seems possible or preferable to look differently at
certain parts of the reasoning and in particular the interpreta-
tion given to Articles 6 and 9 of the Statute of 1921. This
interpretation, which affects the various points in the reasoning,
appears not to be of a character that permits the attainment
of clear and definite results. |

The Council’s question rightly puts in the forefront the
following problem: What is the law in force for the Danube ?
The river has in fact been subject to successive regulations
which leave some doubt as to the law definitely established at —
the present time.

Historically speaking, it is to be noted that in 1856, after
the Crimean War, the European Commission was set up, to
operate from the mouths to Zsakicha. That is the first stage.

Then in 1878, after the Russo-Turkish War, the field of
activities of the Commission was, by the Treaty of Berlin,
extended to Galaiz.

This second stage was followed by a third, denoted by the
Treaty of London of 1883 (continuation of the Treaty of
Berlin). At London the territorial jurisdiction was extended
as far as Braila.

The fourth and, so far, last decision is found in the Treaty
of Versailles of 1019. This Treaty fixed no exact point for
the territorial jurisdiction of the European Commission, —
neither Galatz nor Braila. On the contrary it provided that
the jurisdiction should be established and exerciséd as in the
past. .

The Treaty in fact provided that the powers of the European
Commission should be the same as formerly, from doth a territorial
and material point of view. As regards ¢erritorial jurisdiction,
it is provided that from the point where the jurisdiction of
the European Commission ceases, the Danube shall be placed
under the administration of an international commission,
which was a new creation of the Treaty of Versailles. It is
OBSERVATIONS BY M. NYHOLM 72

to be seen from the text of the Treaty that the two Com-
missions completed one another without any interval. As
regards the nature of the jurisdiction, it is provided that “the
European Commission reassumes the powers it possessed before
‘the war”. Finally the Treaty provided for the drawing up
of a Statute ; this latter, which was signed on July 23rd, 1921,
constitutes, up to the present time, the last act relating to
the Danube.

From the facts above mentioned it results that the law in
force at the present time consists of the Treaty, as fundament-
al basis, and the Statute which emanates therefrom.

As regards treaties prior to the Treaty of Versailles, there :
seems to be no.doubt that they have been abolished. In
fact, at the moment when the Treaty of Versailles was drafted,
the position was an entirely new one, all the past having been
cleared away. The Great War had interrupted the work of
the European Commission, the archives of which had been
scattered in different countries, and no regular working of that
body had been in existence. Secondly, the situation of the
riparian States had to a great extent changed. The new
frontiers involved a modification of the rights of riparians.
Finally, the complete political alteration gave a new general
basis to the fluvial régime of Europe. Further, the legal
situation was changed: new mandate-givers, namely, all the
Allied or Associated Powers, had come on the scene to settle
the question of the Danube. This latter, being connected
with the general regulation of international river transport
in Europe, had acquired an international character more extensive
than in the past. The decisions previously taken, between
. 1856 and 1883, by a more limited circle of Powers, had no
longer any place beside the new décisions emanating from
the group formed by almost the totality of nations, amongst
whom were included, moreover, to a great extent, the Powers
having participated in previous treaties. The consequence of
this situation is that the Treaties of Berlin and London no
longer counted, and that only the Treaty of Versailles could
be invoked. It must however be pointed out that if prior
treaties—which in principle have disappeared—can recover
any importance, this is only from the fact that the Treaty
of Versailles refers to the situation existing in the past. It is
OBSERVATIONS BY M. NYHOLM 73

thus indirectly that reference might possibly | be made to prev-
ious treaty provisions.

If we look in particular to Article 1 of the Treaty of Lon-
don of 1883, which extended the jurisdiction of the European
Commission as far as Braila, and thus apparently solved the
question at present in dispute, we note that this Treaty, by
itself, no longer exists. The sole basis is now the Treaty of
Versailles.

Beside this latter Treaty there is its emanation, the Statute
of 1921. This Statute however, in relation to the Treaty,
can only be regarded as a regulation compared with a law.
The mandate given by the Allied and Associated Powers to
a limited number of Powers, assembled in conference at Paris,
does not contain an authorization to depart from the principles
and rules contained in the Treaty. Although the Conference
had the power to amplify these rules, any decision taken by
it in contradiction of the Treaty would be null, and might so
be regarded by each of the Powers signatory of the Treaty
of Versailles.

It is therefore the Statute—and, in case of doubt, principally
the Treaty of Versailles—which is the basis when a reply is
to be given to the question in dispute, namely, whether the
European Commission possesses any jurisdiction on the Galatz-
Braila sector. |

The rules governing jurisdiction are found in Articles 5 and
6 of the Statute. These articles appear to reproduce faithfully
the text of the Treaty. But the Court’s Opinion gives to
Article 6 an interpretation which does not seem admissible.
This interpretation overturns, in fact, all the principles of the
Treaty, by declaring that Article 9, combined with Article 6,
fixes Braila as terminus, whereas the Treaty, for the fixing
of limits, refers to the past without any precise determination.

In interpreting the Statute, in order to avoid confusion, it is
- particularly important to distinguish clearly between the
territorial competence (Article 6) and the nature of the compe-
tence (Article 5) of the Commission.

The first question put by the Council is whether the Euro-
pean Commission has any jurisdiction in the Galatz-Braila
‘sector. What is asked is thus a fixing of the territorial
jurisdiction (Article 6). The second question is, what is that
OBSERVATIONS BY M. NYHOLM 74

competence; it therefore involves a fixing of the nature of
the jurisdiction (Article 5).

It may be well to quote these two articles, in order that
they may be kept in mind.

Territorial jurisdiction: Article 6.

“La compétence de la Commission européenne s’étend,
dans les mémes conditions que par le passé et sans
aucune modification a ses limites actuelles, sur le Danube
maritime, c’est-a-dire depuis les embouchures du fleuve
jusqu’au point où commence la compétence de la Commis-

sion internationale 1.”

Nature of the jurisdiction: Article 5.

‘‘La Commission européenne exerce les pouvoirs qu’elle
avait avant la guerre. Il n’est rien changé aux droits,
attributions et immunités qu’elle tient des traités, conven-
tions, actes et arrangements internationaux relatifs au
Danube et à ses embouchures 2.”

As regards territorial jurisdiction, it is therefore to be noted
that no limit is fixed in Article 6. It may be recalled that
.there was no question of fixing a limit at any precise kilometre-stone
between Galatz and Braila. There was never any question of other
limits than esther Galatz ov Braila. Article 6 therefore merely
confirms that the Treaty (and the Statute) did not wish to
fix either Galatz or Braila, but that they left the situation
as it existed in practice theretofore. The limit of the Euro-
pean Commission’s jurisdiction was therefore an unknown
point, and could only be fixed after it had been determined by
an enquiry into the effective exercise of jurisdiction in the past.

1 [Translation] ‘The authority of the European Commission extends, under
the same conditions as before, and without any modification of its existing
limits, over the maritime Danube, that is to say, from the mouths of the river
to the point where the authority of the International Commission commences.”

2 [Tvanslation.] “The European Commission retains the powers which it pos-
sessed before the war. No alteration is made in the rights, prerogatives and
privileges which it possesses in virtue of the treaties, ‘conventions, international
acts and agreements relative to the Danube and its mouths.’
OBSERVATIONS BY M. NYHOLM 75

In order to understand this situation, which may appear
curious, account must be taken of historical development. In
1856, Isaktcha was fixed as limit, in 1878 Galatz, in 1883 Braila.

Taken literally, under the decision of 1883, the question
appears simple. But: it must be remembered that beside
these treaties there came into play a series of acts of naviga-
tion elaborated successively, based on the treaties and
intended to ensure their execution’ by provisions of detail.
These regulations, so to speak, lived their own life, being
sometimes not in harmony with the text of the treaties.

Thus the Navigation Regulations of March 1roth, 1887,
may be regarded as a sequel to the Treaty of Berlin, which
fixed Galatz as limit. Nevertheless, the Regulations, in
numerous articles on various subjects, provide for a service
of the European Commission that shall go as far as Braila,
thus including that sector. Similarly, after the Treaty of
London which had extended jurisdiction as far as. Braila, the
Navigation Regulations which followed continued to indicate
Galatz as limit, with a definite service extending to Braila.
The same is again the case in the last Navigation Regulations
of 1923, subsequent to the Treaty of Versailles and. the
Statute.

Having regard to the above situation, it may be possible
to understand what happened at the Peace Conference before
the drafting of the article of the Versailles Treaty concerning
the Danube, and also the situation at the Paris Conference,
at the time when paragraph 6 was to be drafted.

The fixing of “Braila’ in the Treaty of London in 1883 had
produced no effect. All had remained as hitherto. Since the
system applied in fact had worked well, it was most probably
desired to make that situation permanent. It was not,
however, intended to produce a further change between Galatz
and Braila, by expressly coming back to the term “Galatz”,
and for that reason the limit finally adopted was only “the
past”. |

The intention was therefore to perpetuate the system which
had given satisfaction for more than half a century, without
fixing any definite limit. Against this decision, which is
quite clearly expressed both in the Treaty of Versailles and
in the Statute, it does not seem possible to admit that
OBSERVATIONS BY M. NYHOLM _ 46

Article 9 of the Statute definitely fixed Braila as terminus.
This interpretation is based on two facts: (1) the European
Commission and the International Commission complete one
another and their spheres of activity touch; (2) Article 9
of the Statute provides that “the authority of the Inter-
national Commission extends over the Danube between Uim
and Braïla”. .

The conclusion arising from a cursory interpretation is that
the International Commission ends at Braïla and that there-
fore the European Commission goes as far as Braila.

This interpretation is in conflict with Article 6 and with
the historical basis of that article.

It is beyond dispute that that article fixes neither Braïla
nor Galatz, but refers to a past which must be elucidated by
an enquiry. Article 6 introduces a factor so far unknown,
an x, and Article 9 of the same Statute cannot therefore fix
Braïla. A law cannot set up a rule in one article and, changing
its mind, a contrary rule in the next article. Any such
interpretation must be ill-founded. Article 6 provides that
the jurisdiction shall extend ‘‘under the same conditions as
before and without any modification of its existing limits’.
It is possible that a consideration of the previous situation
may indicate Galatz as limit. In such a case it is impossible
that Article 6 should fix Galatz and Article 9 Braila.

Further, the point of view developed in the Court’s Opinion
does not seem to be in conformity with the historical devel-
opment leading up to the text of Article 6. When that
article was framed, in accordance with the Treaty of Ver-
sailles, the moment had come to decide whether or not it
was desired to maintain the fixing of the limit at Braila,
as in the previous Treaty. A text was adopted which was
the expression of a de facto situation which it was desired to
prolong. The Statute, in Article 6, omitted to fix Braila as
limit, and it cannot therefore reasonably do the contrary in
Article 9. L | |

Further, it is to be seen that, if the territorial jurisdiction
was fixed at Braila by the Statute, there was no further need
to’ deal with’ the main question in dispute. All doubt had

10
OBSERVATIONS BY M. NYHOLM - 77

disappeared; but it is seen that none the less the question
remains unsolved, as is shown by the ever growing mass of
documents. |

Finally, any attempt to eliminate the words “under the
same conditions as before, and without any modification of
its existing limits” remains fruitless. The Court’s Opinion
appears to understand them as indicating different ‘degrees
of jurisdiction; but it thereby enters into the other subject,
namely, the nature of the jurisdiction (Article 5). Article 6
relates to territorial jurisdiction, and provides that no modi-
fication shall be made in the existing limits. A limit must be
definitely fixed, and the contention which the Opinion appears
to uphold as regards partial jurisdiction relates to the nature
of the jurisdiction; it therefore has nothing to do with the
question of limits. There remain to be explained the words
“and Braila” in Article 9, which form the. basis of the inter-
pretation in the Court’s Opinion, which says that the juris-
diction of the International Commission extends between Ulm
and Braila. In this connection, it is to be noted that Article 9
is placed under Heading ITI, entitled ‘Fluvial Danube”,
and only relates to that Heading, whereas Article 6 is under
Heading II, “Maritime Danube”. It is said in the Statute
that the two Commissions touch one another, but it is no-
where said that the jurisdiction of the International Commission
cannot go beyond Braila towards the mouth. The argument
of the Opinion that Braila is henceforth definitely fixed. as
limit leads to results which are hardly acceptable.

The past history of Article 6 must at a certain moment be
elucidated. .-If, for instance, investigations led to the conclu-
sion that the European Commission’s jurisdiction. definitely
stopped in the past at Galatz, there would be a gap between
Galatz and Braila. The new situation involved by the setting
up of the International Commission has. for result that, in
the case indicated, the jurisdiction of that latter Commission
would automatically extend to Galatz, and a partial jurisdic-
tion over the maritime Danube (Heading II) would be added
to its jurisdiction over the fluvial Danube (Heading IIT).

_ It is also to be noted that Article 9 does not speak of
jurisdiction as far as Braila, but merely says that the. juris-
OBSERVATIONS BY M. NYHOLM 78

diction extends over the Danube between. Ulm and Braila.
The explanation of that clause is in reality to be found in
the fact that, under Heading ITI, which relates solely to the
fluvial Danube, it was desired to indicate the western,
upstream limit, which was fixed at Ulm. |

Finally, it is to be remarked that against the above inter-
pretation of Article 6 it is not possible to refer to Article 3
of the Statute: this latter article provides that the European
Commission and International Commission shall extend res-
pectively over the maritime and fluvial Danubes, which,
according to the admitted expression, touch at Braila. In
such a case the article would be contrary to the Treaty of
Versailles; but it should moreover be observed that in the
article is found the express reservation : jurisdiction ‘‘as defined”
in Chapters IT and III The text of Article 6 and its
historical basis show therefore that it was conceived in the
‘hope of establishing a rule enabling the practice which had
been peacefully followed in the past to be continued, but that
hope was doomed to disappointment. Two insignificant inci-
dents led to the raising of the question of limits and the
time arrived when, inevitably, it became necessary to bring
to an end the situation of friendly cooperation which had
hitherto obtained. But the desire of a single one of the Parties
made it imperative that a solution should be arrived at. This
_could only be done by holding an enquiry. This reason amongst
others led to the appointment of the Special Committee and
characterized the work of that Committee. The investigations
of the Committee and in general contents of the dossier have
shown that in the past the activities of the European Com-
mission did in fact extend as far as Braila; the reply to the
first question therefore is that—as concerns the territorial
extent of the powers—the European Commission also exer-
cised its functions in that sector. :

As regards the nature of its activities (second part of the
Council’s principal question: nature of the powers, Article 5),
the investigations of the Committee have also made it pos-
sible to reach the general conclusion that the European Com-
mission exercised powers below Galatz which may be divided
into four categories : (I) maintenance of the navigable channel,
(2) pilotage, (3) regulation of navigation, (4) jurisdictional powers.
OBSERVATIONS BY M. NYHOLM 79Q -

That the European Commission exercised in the Galatz-Braila
sector the first three categories of powers is sufficiently proved by
the documents. before the Court. As regards the fourth category,
the Committee has satisfactorily established that in fact the
European Commission did exercise jurisdiction in some cases in the
sector. In regard to this point, of the enquiries mentioned by the
Committee the only ones which could be taken into account are
those carried out by the Committee itself. Again, the conclusion
of the Committee upon thé decisions submitted to it may be
accepted as proof of the exercise of jurisdiction by the European
Commission. It follows that, throughout the disputed sector, the
European Commission exercised the same powers as below Galatz ;
the investigation of the records of the past undertaken by the
Committee and rendered necessary by Articles 6 and 5 there-
fore leads to the conclusion that the point where the juris-
dictions of the two Commissions meet is Braila.

Roumania cannot regard this conclusion as a diminution
of her sovereign rights; for the basis of this conclusion is not
a kind of acquisitive prescription in favour of the European
Commission, even supposing that prescription of such a kind
were recognized by international law. On the contrary, the
provisions of the Treaty of Versailles (and of the Statute)
which make it necessary to fix the limit by ascertaining the
facts of the past, are simply the outcome of the voluntary
adherence of Roumania, together with all the other Allied
and Associated Powers, to the Treaty of Versailles. And
again, the interest which Roumania would have to maintain
its sovereign powers in the sector, if the European Commission’s
authority stopped at Galatz, is no longer the same as would
appear to have been imagined at the beginning of the dispute.
For, in consequence of the creation of the International Com-
mission, the sector would not come under the full exercise of
Roumanian sovereignty; that sovereignty would be limited
by the authority of the International Commission, which prac-
tically speaking is not far short of that of the European Com-
mission,

(Signed) D. G. NyHoLm.
